Joseph Flaherty, a potential witness at the trial of Neil Entwistle, appeals from a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3. He had sought relief from an order of the trial judge sequestering him from the court room during the Entwistle trial. In his petition, he argued that the sequestration order violated his rights as a citizen and as counsel to the victims’ family, and that neither the judge nor Entwistle, who had moved for the sequestration of all witnesses, had articulated any justification for the sequestration order as to Flaherty.
The case is now before this court pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), but the issue raised by Flaherty — whether a legal representative of a victim’s estate who is also a potential witness cannot be excluded from the court room — is moot because the trial from which Flaherty was sequestered has concluded. See Rasten v. Northeastern Univ., 432 Mass. 1003 (2000), cert. denied, 531 U.S. 1168 (2001). Although this court has on occasion considered significant issues in moot cases, we only do so where the issue has been “fully argued on both sides, where the question was certain, or at least very likely, to arise again in similar factual circumstances, and especially where appellate review could not be obtained before the recurring question would again be moot.” Lockhart v. Attorney Gen., 390 Mass. 780, 783 (1984). We decline to exercise our discretion to do so here.

Appeal dismissed.